Dismissed and Memorandum Opinion filed January 25, 2007







Dismissed
and Memorandum Opinion filed January 25, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00677-CV
____________
 
CHARLES D. CRONEN,
Appellant
 
V.
 
HOBART GAW and THE CITY OF HOUSTON, Appellees
 

 
On Appeal from the 295th District
Court
Harris County, Texas
Trial Court Cause No.
04-10530
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 28, 2006.  




On December 7, 2006, this court
issued an order, upholding the trial court=s order sustaining the contest to
appellant=s affidavit of indigence.  In our order, we directed appellant to pay
for the record and provide proof of payment to the clerk of this court by
December 22, 2006, or the court would dismiss the appeal for want of
prosecution.  Appellant failed to file with this court proof of payment for the
record.  On December 22, 2006, appellant filed a motion to reconsider our
December 7, 2006, order.  We deny appellant=s motion.  Accordingly,
the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and
Memorandum Opinion filed January 25, 2007.
Panel consists of
Justices Anderson, Hudson, and Guzman.